Exhibit 10.1
(LOGO) [y84650y8465000.gif]
Clean Diesel Technologies, Inc.
10 Middle Street, Suite 1100
Bridgeport, CT 06604
Tel: (203) 416-5290
Fax: (203) 416-5188
www.cdti.com
May 13, 2010
Innovator Capital, Ltd.
4TH Floor
20 Dering Street
London, W1S 1AJ
          Re: Fee Arrangements
Dear Sirs:
     By your signature below, please confirm our understanding as to how to
interpret our current fee arrangements with you in respect of your investment
banking services being provided in connection with both the contemplated
$1,000,000 Regulation S Placement (the “Reg S Placement”) and the contemplated
merger of the Company with a third party (the “Merger”).
     1. Reg S Placement. The warrant to be issued to you will be in the same
form as the warrant being issued to investors in the Reg S Placement, except
that the exercise price would be 110% of the per share price (without assigning
value to the warrants) at which our common stock is sold in the Reg S Placement.
The warrant would be exercisable for the number of shares equal to $150,000
divided by the aforesaid per share price.
     2. The Merger. In calculating your fee for the Merger, we will “value” the
deal (i) in all events as if each party meets its maximum cash target (such that
the base 60/40 ratio is achieved), as spelled out in the contemplated merger
agreement, whether or not they in fact meet such targets; (ii) using the number
of shares that we are issuing to the other side if (i) above is in fact true, or
that we would issue to the other side if the assumptions in (i) above were true;
and (iii) using a per-share value of our stock equal to the average closing
trade of the three trading days prior to the announcement and the sixth, seventh
and eighth trading days subsequent to the announcement. The same value per share
calculated as per (iii) above would be used to value the shares of our common
stock given to you in the event we elect to pay your fee for the Merger, in
whole or in part, in shares of our stock.
     Your engagement by us, notwithstanding any scheduled termination, will
continue as to the Reg S Placement and the Merger until, in either case, we have
either consummated or abandoned the transaction. Except as specifically amended
hereby, and only in the instances of the Reg S Placement and the Merger, our
retention of you to provide services, and your compensation therefor, shall
remain unchanged.

 



--------------------------------------------------------------------------------



 



     Please acknowledge your agreement with the foregoing by countersigning this
letter in the space provided for such purposes below and returning it to us at
your earliest convenience.

                  Very truly yours,    
 
                Clean Diesel Technologies, Inc.    
 
           
 
  By:   /s/ Michael L. Asmussen    
 
                Michael L. Asmussen, Chief Executive Officer and        
President    
 
           
 
  By:   /s/ John B. Wynne    
 
                John B. Wynne, Interim Chief Financial Officer,         Vice
President and Treasurer    

Agreed to and accepted as of the
date first set forth above.
Innovator Capital, Ltd.

             
By:
  /s/ Mungo Park              
 
  Name:   Mungo Park    
 
  Title:   Chairman    

 